Title: From John Adams to the Marquis of Carmarthen, 27 January 1787
From: Adams, John
To: Carmarthen, the Marquis of


     
      My Lord
      Grosvenor Square Jan. 27. 1787
     
     Last night, I received the Card your Lordship did me the Honour to write me Yesterday, inclosing a Petition, to the Right Honourable

the Lords Commissioners of his Majestys Treasury, from John Hales, relative to Sixteen Chinese Seamen who are alledged to have informed Mr. Hales that they came from India in the Hyder or Hydrea Captain Clark belonging to the United States of America, to Ostend where they were discharged and caused to take Passage to London in hopes of obtaining a Passage to their own Country.
     All these Allegations my Lord are very Surprizing to me, having no Knowledge of any Such Ships as the Hyder or Hydrea, or of any Such Person as Captain Clark.
     Humanity, My lord requires that the unhappy Men Should not be left to Suffer, but as I have no Knowledge, Information or Instructions concerning them, I have no Authority to do any Thing for their Relief.
     There is Reason to apprehend, My Lord that there is some Mystery in this Business, which it will be for the Interest and Honour of both Countries, to clear up: for which Reason, I shall do my self the Honour to transmit Your Lordships Note and the Memorial to Congress, that the Truth of the Facts may be Searched to the Bottom and such Measures taken as the Interests of Humanity, as well as the Honour and Interest of both Countries require.
     With great Respect I have the Honour / to be, my Lord, Your Lordships most / obedient and most humble servant
     
      John Adams
     
    